Citation Nr: 0922443	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  99-01 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability, characterized as history of spondylolysis, 
L5, with mechanical low back pain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1987 to February 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision in 
which the RO denied a rating in excess of 10 percent for 
service-connected history of spondylolysis, L5, with 
mechanical low back pain.  The Board previously remanded this 
case in June 2000, August 2005, and December 2006.

After the issuance of the September 2007 Supplemental 
Statement of the Case (SSOC), the Veteran submitted copies of 
private treatment records; however, these private treatment 
records are duplicates of records already in the claims file.  
Hence, although the records were not accompanied by a signed 
waiver of RO consideration, remand for RO consideration of 
this evidence is unnecessary.  See 38 C.F.R. § 20.1304 
(2008). 

As a final preliminary matter, the Board notes that in a May 
2009 Informal Brief, the Veteran's representative raised the 
matter of entitlement to service connection for depression as 
secondary to his low back disability, characterized as 
history of spondylolysis, L5, with mechanical low back pain.  
As this matter has not been adjudicated by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  For the period prior to September 25, 2003, a low back 
disability, characterized as a history of spondylolysis, L5, 
with mechanical low back pain, was manifested by moderate 
limitation of motion with pain.

3.  Since September 26, 2003, the medical evidence does not 
show any forward flexion findings of the thoracolumbar spine 
that are 30 degrees or less, any objective compensable 
neurological manifestations associated with the Veteran's 
service-connected low back disability, or any ankylosis of 
the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disability, characterized as history of spondylolysis, 
L5, with mechanical low back pain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285-5295.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, the United States Court of Appeals for 
Veterans Claims (Court) has held that, in rating cases, VA 
must notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a December 2006 post-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for a higher rating for 
a low back disability, characterized as history of 
spondylolysis, L5, with mechanical low back pain, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence would be obtained 
by VA.  The December 2006 letter also notified the Veteran 
that he could send VA information that pertained to his claim 
and provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

The Board also points out that the December 2006 notice 
letter also appears to meet the Vazquez-Flores requirements.  
However, to whatever extent this letter does not fully comply 
with the VCAA's notification requirements as explained in 
that decision, the Veteran is not shown to be prejudiced by 
any such error or omission.  Notably, in a March 2005 
Supplemental Statement of the Case, all of the relevant 
diagnostic criteria - both deleted and revised - were set 
forth.  

For all of these reasons, the Board finds that any notice 
errors in light of Vazquez-Flores are not prejudicial, as the 
"administrative appellate process" has rendered such errors 
non-prejudicial.  Id. at 46-47; see also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007) (for a determination that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair").

After issuance of the December 2006 letter, and an 
opportunity for the Veteran to respond, the September 2007 
SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal. Pertinent 
medical evidence associated with the claims file consists of 
VA and private treatment records and the reports of June 
1997, November 2000, January 2005, January 2006 and August 
2007 VA examinations.  Also of record and considered in 
connection with this matter are various written statements 
provided by the Veteran and by his representative, on his 
behalf.  The Board finds that no additional RO action to 
further develop the record is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 




II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

The rating for the Veteran's service- connected low back 
disability, characterized as history of spondylolysis, L5, 
with mechanical low back pain was assigned under Diagnostic 
Code 5295, applicable to lumbosacral strain.

Effective September 23, 2002, the criteria for rating 
Intervertebral Disc Syndrome (IVDS) was revised, and, 
effective September 26, 2003, VA revised the criteria for 
rating all disabilities of the spine, including IVDS.  As 
there is no indication that the revised criteria are intended 
to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new Diagnostic 
Codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has informed the 
Veteran of all applicable criteria in the March 2005 SSOC.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria, as appropriate. 

1.  Period Prior to September 26, 2003

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, as in effect 
prior to September 26, 2003, lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position warrants a 20 
percent rating.  A 40 percent rating requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Alternatively, former Diagnostic Code 5292 provides that a 20 
percent rating was assignable for moderate limitation of 
lumbar spine motion; and a maximum 40 percent rating was 
assigned for severe limitation of motion.

The terms "mild," "moderate," and "severe" are not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are equitable and just.  38 C.F.R. § 4.6 
(2008).  Also, as a point of reference, the Board notes that, 
under the revised criteria discussed below, normal range of 
motion of the thoracolumbar spine is flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees in 
each direction, and rotation to 30 degrees in each direction.  
See 38 C.F.R. § 4.71a, Plate V (2008).

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for a rating in excess of 20 
percent for service-connected low back disability, 
characterized as history of spondylolysis, L5, with 
mechanical low back pain, for the period prior to September 
26, 2003, are not met. 

On VA examination in June 1997, the Veteran was able to 
forward bend 80 degrees with left and right lateral bending 
at the waist 30 degrees without pain.  He could rotate 20 
degrees right and left but had discomfort rotating to the 
right in the lower left lumbar region.  The Veteran had 
normal reflexes and no objective sensory changes and no 
weakness.  X-rays revealed no evidence of fracture, 
dislocation or other significant abnormality.  The diagnosis 
was a chronic lumbar strain.

On November 2000 VA spine examination, there was tenderness 
directly over the vertebral column.  The Veteran was slightly 
tender and had tenseness para-facets, lumbar, lower right and 
lower left.  Range of motion included extension to 20 degrees 
without discomfort.  Forward flexion was to 50 degrees with 
pain at 40 degrees.  Left and right lateral bending or 
flexion at the waist was to 30 degrees without discomfort.  
Rotation was to 20 degrees.  The Veteran had no pain on 
straight leg raising to the right but pain on the straight 
leg raising on the left from 20 degrees to 50 degrees.  
Neurological observation appeared to be normal except the 
subjective sensation of numbness and tingling of the left 
thigh.  The diagnosis was lumbar mechanical back pain and 
lumbar spondylolisthesis L5-S1.  The examiner noted that 
there was no muscle spasm on any of the extremes of bending.  
There was no loss of lateral motion or abnormal mobility on 
forced motion.  There was no listing of the spine of the side 
or Goldthwaite's sign.  There was no significant history of 
flare-ups of the pain significant on use or significant 
weakened motion or significant excess fatigue and no 
incoordination.  The neurologic finding that was likely a 
manifestation of spondylolisthesis at L5 was the feeling by 
history of tingling and numbness on the left side.

The Board finds that a rating in excess of 20 percent is not 
warranted under former Diagnostic Code 5292.  In this regard, 
although the Veteran lacked 40 degrees of flexion with pain, 
he only lacked 10 degrees of extension and had full bilateral 
rotation and lateral flexion.  This limitation of motion can 
be characterized as no more than moderate.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

Considering Diagnostic Code 5295 for lumbosacral strain, the 
Board finds that a rating in excess of 20 percent for the 
Veteran's disability also is not warranted.  On or before 
September 25, 2003, the Veteran was not shown to have listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  As, during this time 
frame, his symptoms more nearly approximated the criteria for 
a 20 percent rating, such as pain on motion and a sensation 
of numbness and tingling of the left thigh, the Board finds 
that a rating in excess of 20 percent for his low back strain 
under former Diagnostic Code 5295 is not warranted.

The Board also points out that when evaluating 
musculoskeletal disabilities, VA must, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which a claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare- 
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

In this case, however, the Board finds that the current 20 
percent rating adequately compensates the Veteran for any 
functional loss due to pain, weakness and fatigability.  In 
this regard, the Board notes that the November 2000 VA 
examiner noted that there was no significant history of 
flare-ups of the pain significant on use or significant 
weakened motion or significant excess fatigue and no 
incoordination.  Although he had painful motion of the lumbar 
spine, his range of motion of the lumber spine was still 
commensurate to moderate disability overall.  The Board does 
not find that the Veteran's symptoms are shown to be so 
disabling as to warrant a higher rating under either 
Diagnostic Code 5292 or 5295.  Hence, consideration of the 
DeLuca factors provides no basis for assignment of any higher 
rating under the applicable rating criteria.

The Board also finds that, during this period, there are no 
other potentially applicable diagnostic codes pursuant to 
which any higher rating for the Veteran's service-connected 
low back disability, characterized as history of 
spondylolysis, L5, with mechanical low back pain could be 
assigned.  In this regard, the Board finds that the Veteran 
did not have residuals of a fracture of the vertebra, 
ankylosis of the spine or intervertebral disc syndrome.  
Hence, former Diagnostic Codes 5285, 5286, 5289, and 5293, 
are not for application. 

2. Period from September 26, 2003

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) was to be evaluated by one of two 
alternative methods: on the basis of total duration of 
incapacitating episodes over the previous 12 months, or, 
alternatively, by combining under 38 C.F.R. § 4.25 separate 
ratings for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher rating.  
For purposes of evaluation under former Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).

Effective September 26, 2003, the Diagnostic Code for IVDS 
was renumbered as 5243.  However, the criteria for rating all 
spine disabilities, to include IVDS, are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine. The revised criteria provide that IVDS is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (to include consideration 
of separate rating for orthopedic and neurological 
manifestations) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a rating of 20 percent is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  A 
40 percent rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine. 
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008). 

Considering the evidence as of September 26, 2003 in light of 
the above-noted criteria, the Board finds that a rating in 
excess of 20 percent for the Veteran's low back disability, 
characterized as history of spondylolysis, L5, with 
mechanical low back pain, is not warranted. 

On January 2005 VA examination, the Veteran presented with 
low back pain with occasional radiation to his lateral left 
thigh.  The Veteran worked for the Postal Service as a mail 
processor which he could do sitting or standing.  The Veteran 
had normal lumbar lordosis and thoracic kyphosis.  Forward 
flexion was slow and deliberate with pain beginning at 30 
degrees but the Veteran could touch his tips to the floor 
with full to 90 degrees.  He an altered lumbar rhythm on 
recovery from flexion.  Extension was to 15 degrees with pain 
at the extreme.  There was no paraspinal spasm.  The 
diagnosis was lower back pain with occasional left lower 
extremity radiculopathy as well as a history of L5 
spondylolysis.

X-rays from a February 2005 addendum to the January 2005 VA 
examination demonstrated bilateral spondylolysis at L5 
without evidence of spondylolisthesis and broad based disc 
protrusions at L4-5 and L5-S1.  The diagnosis was lower back 
pain with occasional left lower extremity radiculopathy by 
history with degenerative disc disease at L4-5 and L5-S1.  
The examiner concluded that the Veteran's service-connected 
disability and current history and findings represented a 
progression of his service connected injury.  The Veteran did 
not have any non-service connected injuries to his back so 
there was no need to separate his symptoms from his service 
connected injury.

In September 2005 the Veteran presented to a private 
physician for his back pain.  He had 20 degrees of extension 
with bilateral bending at 30 degrees.  There was 60 degrees 
of flexion with pain and 60 degrees of rotation.  Strength 
and sensation testing in the lower extremities were normal.

On January 2006 VA neurological examination, the examiner 
commented that the Veteran had low back pain which 
occasionally radiated down to his left leg to the back of his 
knee.  Straight leg raises produced only non-radiating low 
back pain.  His lower extremity muscle bulk, tone and power 
were completely normal.  Sensory examination revealed patchy 
decrease in pin prick dermatome.  His bilateral knee, 
hamstring and ankle reflexes were normal.  No Babinski signs 
were present.  The examiner concluded that there was no 
objective evidence of any separately ratable neurological 
disability related to the service-connected chronic 
musculoskeletal low back pain.

On August 2007 VA examination, the Veteran had moderate pain 
that was constant which radiated to the left lateral thigh.  
There were flare-ups which occurred once every 2 to 3 weeks 
and lasted 1 to 2 days.  When he had a flare-up, he still 
went to work but felt he could not leave because they will 
write him up.  Reflex examination was normal.  Flexion was 0 
to 72 degrees with pain beginning at 72 degrees.  There was 
pain after repetitive use but no additional loss of motion on 
repetitive use of the joint.  Extension was 0 to 10 degrees 
with pain beginning at 30 degrees and ending at 10 degrees.  
There was pain after repetitive use but no additional loss of 
motion on repetitive use of the joint.  Lateral flexion of 
the right side was 0 to 18 degrees with pain beginning and 
ending at 18 degrees.  On repetitive use of the joint, there 
was additional loss of motion to 15 degrees.  Lateral flexion 
of the left side was 0 to 19 degrees with pain beginning and 
ending at 19 degrees.  There was pain after repetitive use 
but no additional loss of motion on repetitive use of the 
joint.  Right side lateral rotation was 0 to 25 degrees with 
pain beginning and ending at 25 degrees.  There was pain 
after repetitive use but no additional loss of motion on 
repetitive use of the joint.  Left side lateral rotation was 
0 to 20 degrees with pain beginning and ending at 20 degrees.  
There was pain after repetitive use but no additional loss of 
motion on repetitive use of the joint.  There was a positive 
Laseque's sign on the left.  The examiner noted that range of 
motion was limited by pain, creating related decreased 
function.  Endurance did not appear to change range of motion 
but per the Veteran's report was a likely component of 
decreased function.  The examiner reported that the Veteran 
had a prior neurological evaluation for IVDS and the 
evaluation still suggested that this is not an issue.  He had 
no bladder or bowel function change.  He had no lower 
extremity weakness and no foot drop issues.  X-rays revealed 
mild disc space narrowing L4-5.  The diagnosis was lumbar 
osteoarthritis, degenerative disc disease, bulging at 
multiple levels and spondylolysis on L5-S1.  The present 
radiation of pain reflects a bulging disk history and also 
explains intermittent history.  There were significant 
effects on his usual occupation.

Considering the pertinent evidence in light of the relevant 
rating criteria (of the General Rating Formula), the Board 
finds, that since September 26, 2003, the manifestations of 
the Veteran's low back disability continue to more closely 
approximate the criteria for the current 20 percent rating.

The medical evidence of record since September 26, 2003, does 
not show forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine which would warrant the next higher 40 
percent rating.  On VA examination in January 2005, the 
Veteran's lumbar spine flexion was reported as to 90 degrees 
with pain beginning at 30 degrees.  On a September 2005 
private examination forward flexion was to 60 degrees.  On VA 
examination in August 2007, forward flexion was to 72 degrees 
with pain.  Given these findings, a rating in excess of 20 
percent is not warranted.

Additionally, the Board has considered whether the Veteran's 
service-connected low back disability warrants assignment of 
a separate rating for neurological manifestations.  In this 
case, the Board acknowledges that evidence includes notations 
of occasional left lower extremity radiculopathy, patchy 
decrease in pin prick dermatome and lumbar osteoarthritis, 
degenerative disc disease, bulging at multiple levels, and 
spondylolysis on L5-S1.  However, the evidence does not 
demonstrate any spinal stenosis, nerve root entrapment, or 
neural foraminal narrowing.  Additionally, the January 2006 
VA neurological examiner concluded that there was no 
objective evidence of any separately ratable neurological 
disability related to the service-connected chronic 
musculoskeletal low back pain.  As such, the medical evidence 
does not reveal neurological manifestations associated with 
the back for which separate compensable evaluations are 
warranted.

Further, there is no medical evidence that the Veteran's 
service-connected lumbar spine disability would warrant a 
higher rating if rated on the basis of incapacitating 
episodes of IVDS.  During all VA examinations, there was no 
objective evidence otherwise establishing that the Veteran's 
low back disability has been manifested by any incapacitating 
episodes of elevated symptomatology.  The record does not 
show that bed rest has been prescribed by a physician.  As 
such, the competent and objective evidence does not support a 
finding that the Veteran has incapacitating episodes of IVDS 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, which is warranted for 
the next higher, 40 percent, rating assignable on the basis 
of incapacitating episodes.

The Board also finds that the 20 percent rating properly 
compensates the Veteran for the extent of his functional loss 
due to pain and other factors set forth in 38 C.F.R. §§ 4.40 
and 4.45.  The Board notes that the VA examiner's comments 
during the examination of August 2007 noted that the 
Veteran's range of motion was limited by pain, creating 
related decreased function.  The evidence indicates that the 
RO's assignment of the 20 percent rating was based on 
consideration of functional loss due to pain weakness, 
fatigue, lack of endurance, and incoordination.  As these 
symptoms are contemplated in the assignment of each rating, 
none provides any basis for assignment of any higher rating.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under any of the former or revised applicable rating 
criteria.

For all the foregoing reasons, there is no basis for staged 
rating for the service-connected low back disability, 
pursuant to Hart, and the claim for increase must be denied.  

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of any higher rating, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for a low back disability, 
characterized as history of spondylolysis, L5, with 
mechanical low back pain, is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


